Case 1:19-cv-09038-GBD Document 31 Filed 04/30/20 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEINLAW GROUP, PLLC
3538 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

April 30%, 2020

The Honorable George B. Daniels
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11A
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Daniels,

| represent Plaintiff Dino Antolini in the above matter and further to my conversation
with chambers, subsequent to my letter of April 24, 2020, | have attempted to
communicate with defense counsel by email to get this case moving. He declined to
do so, as he declares he’d rather talk on the phone. We never had the phone call
because he’s been evasive. He then did an about face and said he would rather have
the Conference in person. When | informed him that there aren’t any in person
appearances, he did not respond.

| ask the Court to allow me to submit a Case Management Plan & Scheduling Order
to submit for your Honor’s review.

Thanking you, | remain

 

SHF/tc
To all counsel of record via ECF
